United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                       F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                      December 10, 2004
                                   FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                       _________________                                   Clerk
                                          No. 04-20106
                                       (Summary Calendar)
                                       _________________


YVETTE DANIEL

                               Plaintiff-Appellant

       v.

HOECHST MARION ROUSSEL, doing business as Aventis
Pharmaceuticals, AVENTIS PHARMACEUTICALS INC.

                               Defendants-Appellees


                           Appeal from the United States District Court
                               for the Southern District of Texas
                                    USDC No. 4:01-CV-2023



Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Yvette Daniel (“Daniel”) appeals the district court’s order denying her motion for relief from

judgment. Daniel, however, is actually attempting to appeal once again the district court’s decision

to grant summary judgment. We previously dismissed her appeal for lack of prosecution and our

circuit has a “firm rule of not allowing a 60(b) motion to substitute for an appeal.” In re Air Crash




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
at Dallas/Fort Worth Airport, 852 F.2d 842, 844 (5th Cir.1988). See also Lancaster v. Presley, 35
F.3d 229, 231 (5th Cir.1994). Moreover, Daniel has failed to show that the district court abused its

discretion in denying her relief from judgment. See Tollett v. City of Kemah, 285 F.3d 357, 369 (5th

Cir. 2002). Finally, we find that her motion was untimely because it was filed after the one year

deadline set out in FED. R. CIV. P. 60(b). Accordingly, we DISMISS Daniel’s appeal. Daniel’s

motion for judge appointed mediation is DENIED AS MOOT.




                                                -2-